Citation Nr: 0024350	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-03 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Dissatisfaction with the initial 50 percent rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO that 
granted service connection and assigned a 30 percent rating 
for PTSD, effective on November 12, 1998, and from a December 
1999 rating decision that denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  

In November 1999, the RO increased the rating for the 
service-connected PTSD to 50 percent, effective on November 
12, 1998.  



REMAND

In this case, the RO originally granted the veteran service 
connection for PTSD in a September 1998 rating decision.  A 
30 percent rating was assigned to that disability.  The 
veteran timely appealed that decision.  During the pendency 
of the appeal, the RO increased the rating to 50 percent for 
the service-connected PTSD.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of the dissatisfaction with the 
initial rating assigned following a grant of service 
connection for PTSD remains in appellate status along with 
the veteran's claim for TDIU.  

Currently, the veteran is service-connected for PTSD, 
evaluated at 50 percent disabling; tinnitus, evaluated at 10 
percent disabling; and malaria, evaluated as noncompensably 
disabling.  His combined schedular rating is 60 percent.  

Initially, the Board notes that the veteran's claims for an 
increased rating and TDIU are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991& Supp. 2000); 38 C.F.R. § 3.159 (1999).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  There is a further duty to assist the veteran in 
developing the facts pertinent to his claim pursuant to 38 
U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to the veteran's claim for TDIU, The Board, in 
reaching its determination in this case, has followed the 
analysis of the Court in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (1999).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  

The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total compensation rating.  38 C.F.R. § 4.19 (1999).  
Marginal employment is not to be considered substantially 
gainful employment.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(1999).  

In this case, the veteran submitted lay statements dated 
October 1998 and August 1999 from his former employer.  The 
former employer noted that the veteran was once a very 
skilled and efficient worker, but that he began to experience 
emotional problems early in 1998.  According to the employer, 
the veteran's job performance and interaction with others 
suffered from his dramatic change in emotional stability.  
The employer pointed out that the veteran made mistakes on 
his work assignments.  

In August 1999, a VA doctor submitted a memorandum regarding 
the veteran's mental status and employability.  Specifically, 
the VA doctor indicated that he had treated the veteran for 
PTSD for the past 7 months when the veteran had exhibited 
intrusive symptoms of combat-related nightmares, flashbacks 
and intrusive thoughts.  The veteran also had social 
isolation, chronic depression and anger and experienced 
psychological distress in crowded areas.  The veteran could 
not tolerate people behind him.  

The VA doctor also indicated that the veteran clearly 
suffered from severe, chronic PTSD owing to stressors to 
which he was subjected in Vietnam.  The examiner noted that 
the veteran was too prone to anger and was too dysphoric and 
suspicious to be gainfully employed.  

In this case, the veteran's most recent VA examination was 
conducted in September 1999.  At that time, the veteran 
reported that he had trouble concentrating, panic attacks of 
increasing frequency and spells of forgetfulness.  The 
veteran reported that he became easily angered and had 
several angry outbursts recently.  The veteran reported that 
he could not stand being around people or loud noises because 
they precipitated flashbacks.  

The veteran also indicated in connection with the VA 
examination that he did not sleep well and was restless and 
paced around thinking a lot about death and dying.  The 
veteran denied having any recent suicidal ideations.  The 
veteran complained of numbness in his limbs.  The veteran 
indicated that he had been dropping things and had been 
losing his balance.  Reportedly, he stayed nervous and 
hypervigilant all the time and was easily startled.  

The veteran's past medical history included a history of 
having had cerebrovascular accident in 1994.  

The VA mental status examination revealed that the veteran's 
speech was normal, although there was an increased latency in 
his answers.  The veteran indicated that he had trouble 
remembering things.  The veteran's thoughts were linear, 
logical and goal directed with no delusions or auditory or 
visual hallucinations.  There was no flight of ideas, 
looseness of association or confabulation.  Cognitively, he 
was alert and oriented.  Reliability of the interview was 
fairly good, but the examiner noted that the veteran tended 
to exaggerate his symptoms a little bit, especially about his 
memory problems.  

Assessment was that of PTSD, chronic, severe; rule out 
cognitive disorder secondary to CVA in 1994.  The GAF score 
was listed as about 50.  The examiner noted that the veteran 
appeared to be capable of handling his funds in his best 
interest and did appear to suffer from PTSD, which had 
worsened over the last 1-1/2 years.  The examiner also noted 
that a neurology consultation and evaluation was recommended 
for the veteran's cognitive problems and history of 
cerebrovascular accident.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a neurological evaluation in order to 
determine to what extent, if any, the veteran's increased 
symptomatology may be related to the cerebrovascular accident 
in 1994.  In addition, the Board finds that the veteran 
should be afforded another psychiatric examination in order 
to determine the severity of the service-connected PTSD.  

In this regard, the veteran should review the veteran's 
claims file prior to the examination.  The examiner should 
provide an opinion as to whether the veteran has been 
rendered unemployable due to his service-connected PTSD.  

Finally, the Board requests that the RO should clarify 
whether the veteran wants to appear for a personal hearing.  
If the veteran answers in the affirmative, the RO should 
undertake to schedule such a hearing.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment for the PTSD 
and other service-connected disorders.  
Any VA treatment records of the veteran 
that are not currently in the claims file 
should also be obtained for review.  Any 
records received should be added to the 
claims file.  

2.  The veteran should be afforded VA 
psychiatric and neurological examinations 
in order to fully evaluate the current 
severity of his service-connected PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to the examiners for review.  The 
examiners should elicit from the veteran 
and record a complete educational and 
employment history in connection with 
their evaluations.  Based on his/her 
review of the case, the psychiatric 
examiner should render an opinion as to 
whether the service-connected PTSD 
precludes the veteran from obtaining and 
retaining substantially gainful 
employment consistent with education and 
work background.  Based on his/her review 
of the case, the medical specialist in 
neurology should comment on the degree of 
any social and industrial inadaptability 
attributable to his cerebrovascular 
accident suffered in 1994.  

3.  After completion of the above 
requested development, the RO then should 
take appropriate steps to contact the 
veteran and ask him if he desires to 
appear for a personal hearing.  If so, 
the RO should schedule the requested 
proceeding.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the claims for increase in 
light of all of the evidence of record.  
If the decision remains adverse to the 
veteran, then he and his representative 
should be afforded a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




